       Case 2:20-cv-02406-JJT Document 39 Filed 08/02/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Phoebe Black,                                     No. CV-20-02406-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   DriveTime Car Sales Company LLC,
13                  Defendant.
14
15           Upon review of the parties’ Stipulation of Dismissal (Doc. 38), and good cause
16   appearing,

17           IT IS ORDERED granting the Stipulation (Doc. 38). The above-entitled matter is
18   hereby dismissed with prejudice as to Plaintiff and without prejudice as to the unnamed

19   putative class members, the parties to bear their own costs and attorneys’ fees.

20           IT IS FURTHER ORDERED that all pending motions (Doc. 21, 22) are deemed
21   moot.
22           IT IS FURTHER ORDERED directing the Clerk to close this matter.

23           Dated this 2nd day of August, 2021.

24
25                                         Honorable John J. Tuchi
                                           United States District Judge
26
27
28
